FILED
                              NOT FOR PUBLICATION                           APR 12 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KEITI SALIM KAYYAL; OUSAMEH                       No. 08-75068
SALIM KAYYAL,
                                                  Agency Nos. A070-546-366
               Petitioners,                                   A070-546-367

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Keiti Salim Kayyal and Ousameh Salim Kayyal, citizens of Jordan, petition

for review of the Board of Immigration Appeals’ (“BIA”) order denying their

motion to reopen based on ineffective assistance of counsel. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the

petition for review.

      The BIA did not abuse its discretion in denying the Kayyals’ motion to

reopen as untimely because it was filed more than eight years after the BIA’s final

order of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i), and the Kayyals did not

establish the due diligence required for equitable tolling, see Iturribarria, 321 F.3d

at 897 (deadline for filing motion to reopen can be equitably tolled “when a

petitioner is prevented from filing because of deception, fraud, or error, as long as

the petitioner acts with due diligence in discovering the deception, fraud, or

error”).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-75068